     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 1 of 10

 1   Nicholas M. Wajda (Cal. Bar No. 259178 )
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 8
      FREDDY ANGUIANO, individually, and           Case No.
 9    on behalf of all others similarly situated
10                                                 CLASS ACTION              COMPLAINT           FOR
                         Plaintiff,
                                                   DAMAGES
11            v.
                                                   1. VIOLATIONS OF THE FAIR DEBT
12                                                 COLLECTION PRACTICES ACT, 15 U.S.C. §
      SEQUIUM ASSET SOLUTIONS, LLC,                1692 et seq.
13
                         Defendant.                2. VIOLATIONS OF THE ROSENTHAL
14
                                                   FAIR DEBT COLLECTION PRACTICES
15                                                 ACT, CAL. CIV. CODE §1788 et seq.

16                                                 JURY TRIAL DEMANDED
17         NOW COMES, FREDDY ANGUIANO, individually, and on behalf of all others similarly
18
     situated, through counsel, WAJDA LAW GROUP, APC, complaining of SEQUIUM ASSET
19
     SOLUTIONS, LLC, as follows:
20
                                      NATURE OF THE ACTION
21

22          1.      This action is seeking redress for SEQUIUM ASSET SOLUTIONS, LLC’s

23   violation(s) of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the

24   Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.
25                                    JURISDICTION AND VENUE
26
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
27
            3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
28
                                                      1
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 2 of 10

 1          4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
 2                                                 PARTIES
 3
            5.      FREDDY ANGUIANO (“Plaintiff”) is a natural person, over 18-years-of-age, who
 4
     at all times relevant resided in Visalia, California.
 5
            6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 6

 7          7.      Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).

 8          8.      SEQUIUM ASSET SOLUTIONS, LLC (“Defendant”) is a professional limited

 9   liability company organized under the laws of Georgia.
10
            9.      Defendant maintains its principal place of business at 1130 Northchase Parkway SE,
11
     Suite 150, Marietta, Georgia 30067.
12
            10.     Defendant specializes in debt collection and collects debts on behalf of others
13
     nationwide.
14

15          11.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

16   uses instrumentalities of interstate commerce and the mail in the course of collecting consumer
17   debt; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or
18
     asserted to be owed or due another; and (3) it regularly collects consumer debt owed to others.
19
                                        FACUTAL ALLEGATIONS
20
            12.     Years ago, Plaintiff obtained a personal credit card through Credit One Bank, N.A.
21

22   (“Credit One”).

23          13.     Plaintiff made various charges for personal purposes on the Credit One credit card,

24   amassing a balance.
25          14.     Due to unforeseen financial difficulties, Plaintiff fell behind on his monthly
26
     payments to Credit One.
27

28
                                                         2
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 3 of 10

 1          15.     Eventually, Plaintiff’s account fell into default status with an unpaid balance
 2   (“subject debt”).
 3
            16.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
 4
            17.     Shortly thereafter, LVNV Funding LLC purchased the subject from Credit One and
 5
     placed the subject debt with Defendant for collection.
 6

 7          18.     On December 10, 2019, Defendant sent Plaintiff a dunning letter in an attempt to

 8   collect the subject debt (“Collection Letter”).

 9          19.     The Collection Letter stated, in part, as follows:
10

11

12

13

14

15

16

17                                       INTENTIONALLY LEFT BLANK
18

19

20

21

22

23

24

25

26

27

28
                                                        3
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 4 of 10

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          20.    The Collection Letter proposed to resolve the subject debt for 50% of the total
26
     balance of $608.48.
27
            21.    Specifically, the Collection Letter stated:
28
                                                       4
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 5 of 10

 1                  “We have a very special offer to resolve your unpaid balance with our client. We
                     are willing to settle your account for 50% of the balance due as stated above.”
 2

 3          22.     The Collection Letter created a false sense of urgency to pay because it implied that

 4   the offer to settle the subject debt for 50% of the balance would expire imminently.

 5          23.     However, Defendant’s 50% offer to settle the subject debt was (1) perpetual and (2)
 6   extended to thousands of similarly situated consumers, and thus was by no means a “Special
 7
     Settlement Offer.”
 8
            24.     As a result of the language contained in the Collection Letter, Plaintiff was misled
 9
     into believing that the “Special Settlement Offer” would expire imminently, thus creating a false
10

11   sense of urgency to accept the offer before it expired.

12          25.     Defendant deliberately designed the language contained in the Collection Letter to

13   create a false sense of urgency and coerce Plaintiff into making a prompt payment on the subject
14
     debt to avoid missing out on the “Special Settlement Offer.”
15
                                          CLASS ALLEGATIONS
16
            26.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
17
     though fully set forth herein.
18

19          27.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

20   behalf of all others similarly situated (“Putative Class”).
21          28.     The Putative Class is defined as follows:
22
            All natural persons residing in the State of California (a) that received a
23          correspondence from Defendant containing similar settlement offer language
            highlighted in Paragraph 21; (b) within the one (1) year preceding the date of this
24          complaint through the date of class certification; and (c) in connection with the
            collection of a consumer debt owed to LVNV Funding LLC.
25

26          29.     The following individuals are excluded from the Putative Class: (1) any Judge

27   presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

28   parents, successors, predecessors, and any entity in which Defendant or their parents have a
                                                     5
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 6 of 10

 1   controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s
 2   attorneys; (4) persons who properly execute and file a timely request for exclusion from the Putative
 3
     Class; (5) the legal representatives, successors or assigns of any such executed persons; and (6)
 4
     persons whose claims against Defendant have been fully and finally adjudicated and/or released.
 5
              A.     Numerosity:
 6

 7            30.    Upon information and belief, Defendant mailed thousands of similar letters to

 8   consumers nationwide.

 9            31.    The exact number of members of the Putative Class are unknown and not available
10
     to Plaintiff at this time, but it is clear that individual joinder is impracticable.
11
              32.    Members of the Putative Class can be objectively identified from records of
12
     Defendant to be gained in discovery.
13
              B.     Commonality and Predominance:
14

15            33.    There are many questions of law and fact common to the claims of Plaintiff and the

16   Putative Class, and those questions predominate over any questions that may affect individual
17   members of the Putative Class.
18
              C.     Typicality:
19
              34.    Plaintiff’s claims are representative of the claims of other members of the Putative
20
     Class.
21

22            35.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

23   members of the Putative Class are entitled to damages as result of Defendant’s conduct.

24            D.     Superiority and Manageability:
25            36.    This case is also appropriate for class certification as class proceedings are superior
26
     to all other available methods for the efficient and fair adjudication of this controversy.
27

28
                                                           6
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 7 of 10

 1            37.   The damages suffered by the individual members of the Putative Class will likely
 2   be relatively small, especially given the burden and expense required for individual prosecution.
 3
              38.   By contrast, a class action provides the benefits of single adjudication, economies
 4
     of scale, and comprehensive supervision by a single court.
 5
              39.   Economies of effort, expense, and time will be fostered and uniformity of decisions
 6

 7   ensured.

 8            E.    Adequate Representation:

 9            40.   Plaintiff will adequately and fairly represent and protect the interests of the Putative
10
     Class.
11
              41.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant
12
     has no defenses unique to Plaintiff.
13
              42.   Plaintiff has retained competent and experienced counsel with substantial
14

15   experience in consumer law.

16                                       CLAIMS FOR RELIEF
                        Count I – Violations of Sections 1692e and e(10) of the FDCPA
17                  (On behalf of Plaintiff, individually, and the Members of Putative Class)
18
              43.   Plaintiff restates and incorporates all paragraphs as if fully set forth herein.
19
              44.   Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
20
     false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.
21

22   § 1692e.

23            45.   Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

24   representation or deceptive means to collect or attempt to collet any debt. 15 U.S.C. § 1692e(10).
25            46.   The Collection Letter violated 15 U.S.C. §§1692e and e(10) by falsely implying that
26
     the “Special Settlement Offer” is open for a limited amount of time when in reality it was open
27
     perpetually and was in no way unique to Plaintiff and the Putative Class Members.
28
                                                        7
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 8 of 10

 1           47.      Specifically, the Collection Letter was misleading because Defendant’s 50% offer
 2   to settle the subject debt was extended to thousands of similarly situated consumers, and thus was
 3
     by no means a “Special Settlement Offer.” (emphasis added).
 4
             48.      As a result of the language contained in the Collection Letter, Plaintiff was misled
 5
     into believing that the “Special Settlement Offer” was unique to him and would expire imminently,
 6

 7   thus creating a false sense of urgency to make payment in the offered amount before the offer

 8   expired.

 9           49.      As the Seventh Circuit in Evory v. RJM Acquisitions Funding, L.L.C., 505 F.3d 769,
10
     775 (7th Cir. 2007) eloquently explained:
11
                “There is nothing improper about making a settlement offer. The concern is that
12              unsophisticated consumers may think that if they don't pay by the deadline, they will
                have no further chance to settle their debt for less than the full amount; for the offers are
13              in the idiom of limited-time or one-time sales offers, clearance sales, going-out-of-
                business sales, and other temporary discounts. In fact debt collectors, who naturally are
14              averse to instituting actual collection proceedings for the often very modest sums
                involved in the consumer debt collection business, frequently renew their offers if the
15              consumer fails to accept the initial offer.” Id.

16           50.      Notably, the Collection Letter did not contain judicially created safe harbor
17
     language pertaining to settlement offers by debt collectors such as “[w]e are not obligated to renew
18
     any offers provided,” which was designed to balance the interests of consumers and debt collectors.
19
     Id. at 776.
20

21           WHEREFORE, Plaintiff, FREDDY ANGUIANO, respectfully requests that this

22   Honorable Court enter judgment in his favor as follows:

23                    a. Declaring that the practices complained of herein are unlawful and violate
24                         Sections 1692e and e(2) of the FDCPA;

25                    b. Awarding Plaintiff statutory and actual damages, in an amount to be determined
                           at trial, for the underlying FDCPA violations;
26
                      c. Awarding Class Members statutory damages;
27

28
                                                              8
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 9 of 10

 1                    d. Awarding the Plaintiff costs and reasonable attorney fees as provided under 15
 2                        U.S.C. §1692k; and

 3                    e. Awarding any other relief as the Honorable Court deems just and proper.

 4                               Count II – Violations of §1788.17 of the RFDCPA
                    (On behalf of Plaintiff, individually, and the Members of the Putative Class)
 5

 6           51.      Plaintiff restates and incorporates all paragraphs as if fully set forth herein.

 7           52.      California Civil Code § 1788.17 provides:

 8                    Notwithstanding any other provision of this title, every debt collector
                      collecting or attempting to collect a consumer debt shall comply with the
 9                    provisions of Section 1692b to 1692j [of the FDCPA], inclusive, of, and
10                    shall be subject to the remedies in Section 1692k of, Title 15 of the United
                      States Code.
11
             53.      As stated above, Defendant violated 15 U.S.C. §§ 1692e and e(10), therefore
12
     violating Cal. Civ. Code § 1788.17.
13

14
             WHEREFORE, Plaintiff, FREDDY ANGUIANO, respectfully requests that this
15
     Honorable Court enter judgment in his favor as follows:
16

17                 a. Declaring that the practices complained of herein are unlawful and violate the

18                    RFDCPA;

19                 b. Awarding Plaintiff statutory and actual damages, in an amount to be determined at
20                    trial, for the underlying RFDCPA violations;
21
                   c. Awarding Class Members statutory damages;
22
                   d. Awarding the Plaintiff costs and reasonable attorney fees; and
23
                   e. Awarding any other relief as the Honorable Court deems just and proper.
24

25                                      DEMAND FOR JURY TRIAL

26           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

27   this action so triable of right.
28
                                                          9
     Case 1:20-cv-00434-NONE-BAM Document 1 Filed 03/25/20 Page 10 of 10

 1    DATED: March 25, 2020                         Respectfully submitted,
 2                                                  FREDDY ANGUIANO
 3
                                                    By: /s/ Nicholas M. Wajda
 4
                                                    Nicholas M. Wajda
 5                                                  WAJDA LAW GROUP, APC
                                                    6167 Bristol Parkway
 6                                                  Suite 200
 7                                                  Culver City, California 90230
                                                    +1 310-997-0471
 8                                                  nick@wajdalawgroup.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           10
